Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0082517, filed on 7/6/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 4, 6, 11, 13, 18, & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose “wherein, when searching for the journal information corresponding to the target zone in the journal cache, the memory controller searches for one or more pieces of journal information cached in the journal cache in an inverse chronological order of data storage events.”

Although the prior art discloses each of the claimed limitations, individually, the Examiner cannot determine a reasonable motivation to combine them in the manner claimed, either in the prior art or existing case law.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The second limitation “a memory controller in communication with the memory device and configured to control the memory device to perform an operation” ends with a period. It should be a comma or a semicolon. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10, 14-17 & 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam et al. [hereinafter Lam] Patent US 10,990,526 B1.

Regarding claims 1, 8, & 15, Lam discloses:
a memory device including memory cells for storing data and operable to perform an operation on one or more memory cells including, a read operation for reading data stored in one or more memory cells, a program operation for writing new data into one or more memory cells, or an erase operation for deleting stored data in one or more memory cells (these limitations define flash memory [Col. 5 Lines 6-16]); and 
a memory controller in communication with the memory device and configured to control the memory device to perform an operation (A memory sub-system controller 115 (or controller 115 for simplicity) can communicate with the memory devices 130 to perform operations such as reading data, writing data, or erasing data at the memory devices 130 and other such operations [Col. 6 Lines 57-61]), 
wherein the memory controller is further configured to: control the memory device to store data into zones of memory blocks in the memory device by assigning each data to be written with an address subsequent to a most recently written address in a zone, wherein the zones of memory blocks are split from a namespace in the memory device (Memory sub-systems that can write (e.g., program) zones of data at a time and map the zones accordingly operate in zone namespace (ZNS), e.g., where a zone of logical addresses are named/identified as a group. Advantageously, use of ZNS for logical-to-physical (LTP) address mapping greatly reduces the amount of metadata to track the LTP mapping [Col. 3 Lines 4-10]); 
storing, in a journal cache, journal information comprising mapping information between a logical address and a physical address for one of the one or more zones (TCM 160, which is volatile memory that can function as cache and is located on the die of the processor 117. The TCM 160 can store each high frequency update table (HFUT) 162 and also each journal data structure 166 [Col. 8 Lines 26-29]); 
search, in the journal cache, for journal information corresponding to a target zone targeted to write data, when mapping information for the target zone among the one or more zones is updated (metadata associated with writing to an active zone such as a write pointer and/or corresponding index information can be updated within the HFUT 162 and journaled within the journal data structure 166 to facilitate responses to APL events [Col. 9 Lines 61-65]); and 
replace the journal information corresponding to the target zone with journal information comprising the updated mapping information  (The physical addresses can be used to update the corresponding entries in the LTP block map data structure 203 for the LBA addresses 231 used in the next commands[Col. 12 Lines 4-11]).


wherein the journal information corresponding to the target zone comprises a write pointer indicating an address for writing data in the target zone (the HFUT 362 is designed to store (e.g., buffer) frequently updated data such as the write pointer (WP) for active zones mapped to a smaller area [Col. 12 Lines 42-45]).

Regarding claims 3, 10, & 17 the limitations of these claims have been noted in the rejection of claims 2, 9, & 16. Lam also discloses:
wherein the memory controller updates the write pointer in a sequence in which a value of the write pointer increases (This physical address can be associated with a write pointer that can be tracked as the active zone is sequentially written [Col. 18 Lines 1-3]).

Regarding claims 7, 14, & 21 the limitations of these claims have been noted in the rejection of claims 1, 8, & 15. Lam also discloses:
wherein a size of the journal cache is proportional to a maximum value of a number of open zones available for writing data among the one or more zones (the HFUT 362 is designed to store (e.g., buffer) frequently updated data such as the write pointer (WP) for active zones mapped to a smaller area that can be flushed during an APL event that causes power failure. For example, to maintain 2048 open cursor values at 4 bytes per entry, the HFUT 362 would be a size of 8K worth of metadata [Col. 12 Lines 42-48]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Aronvich et al. [hereinafter Aronovich] PG Pub US 2010/0049921 A1.

Regarding claims 5, 12, & 19, the limitations of these claims have been noted in the rejection of claims 1, 8, & 15, Lam discloses the flushing of the journal cache, however, it is only explicitly disclosed that the flush is related to power failures.
However, Aronovich discloses:
wherein, when a number of pieces of information to be additionally stored in the journal cache is smaller than or equal to a first threshold, the memory controller evicts all pieces of journal information cached in the journal cache from the journal cache. This is known as flushing or evicting (when the number of cache data segments marked as modified exceeds some threshold, or when the number of unassociated data segments in the cache is not sufficient. The flushing mechanism may be augmented with transactional or journaling support, entailing first flushing the modified cache data segments or a respective representation of their modifications to a log or a journal and then flushing these data segments to their final location in the shared storage [0156]).
The systems of Lam and Aronovich are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Lam and Aronovich since this would enable the system of Lam to flush the cache when needed. This enables improving robustness to failures by preventing data consistency problems [0156]. 

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hosogi et al. PG Pub US 2019/0361611 A1 discloses namespaces and the use there of.
Ha et al. PG Pub US 2019/0146911 A1 discloses caching journal data.
Goss et al. PG Pub US 2011/0231596 A1 discloses the searching of journal entries.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN D ROSSITER/Primary Examiner, Art Unit 2133